Citation Nr: 1109572	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  06-03 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an undiagnosed illness manifested by night sweats.

2.  Entitlement to service connection for contact dermatitis.

3.  Entitlement to service connection for actinic keratoses and seborrheic keratoses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992, to include service in Southwest Asia from July 1, 1991 to March 31, 1992.  He also reported a period of service in the Naval Reserves from May 1993 to May 2002.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.  
	
In July 2008 and October 2009, the Board remanded the matter for additional development.  That development having been partly completed, the claims have been returned to the Board and the claim for service connection for night sweats is now ready for appellate disposition.

As noted by the Board in both prior remands, the issues of entitlement to service connection for obstructive sleep apnea, abdominal pain of the upper intestine, and migraine headaches have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for contact dermatitis and actinic keratoses and seborrheic keratoses are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had military service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  There is objective evidence of a disability manifested by night sweats due to an undiagnosed illness.


CONCLUSION OF LAW

A chronic undiagnosed disorder manifested by night sweats was incurred in active service in Southwest Asia. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for an undiagnosed illness manifested by night sweats; a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Under the applicable criteria, service connection may be granted for a disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; of incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and of a nexus between the in-service injury or disease and the current disability established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that an appellant had a chronic condition in service or during the applicable presumptive period.  Service connection also may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be established for chronic disabilities due to undiagnosed illnesses, if there is evidence that the claimant: (1) is a "Persian Gulf Veteran"; (2) who exhibits objective indications of chronic disability resulting from an illness or combinations of illnesses manifested by one or more signs or symptoms; (3) which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d).  Objective indications of chronic disability are described as either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  Further, a chronic disability is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.  38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id.  A qualifying "chronic disability" includes: (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi-symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Compensation shall not be paid pursuant to 38 C.F.R. § 3.317(a), however, if there is affirmative evidence that an undiagnosed illness: (1) was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  

When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Here, the Board finds the Veteran is entitled to service connection for an undiagnosed illness manifested by night sweats based on the above regulation.  Taking the components of the regulation separately, first, the Board finds the Veteran qualifies as a Persian Gulf Veteran as he served in the Southwest Asia Theatre of Operations, from July 1, 1991 to March 31, 1992.
      
Second, there are objective indications of the Veteran's night sweats.  By regulation, signs or symptoms which may be manifestations of an undiagnosed illness are defined to include sleep disturbances.  The Veteran's reserve treatment records show that he complained of night sweats in February 1997.  Post-service medical documentation of the Veteran's night sweats includes December 2005, August 2006, and November 2006 private medical reports of Todd Glassman, D.O.  A VA examination report of July 2010 indicates, "it has been established in the record that the Veteran does experience night sweats."  Additionally, the Veteran's mother submitted a letter stating that following the Veteran's discharge, he lived with her at home, and she witnessed his night sweats.  The record also contains a July 2002 letter from the Veteran's ex-wife describing his night sweats.  Also, an August 2006 statement of C.S., a former girlfriend of the Veteran's, indicates that he suffers from night sweats.   

The Veteran's night sweats also constitute a qualifying chronic disability because they constitute an undiagnosed illness.  On VA examination in July 2010, the examiner could not pinpoint a cause for the Veteran's night sweats, stating, "I cannot determine the etiology of the night sweats without resorting to mere speculation."  The examiner noted that night sweats can be associated with an inflammatory condition, an infection, anxiety, obesity, or can be idiopathic.  The examiner further noted that they could be the result of colitis, sleep apnea, irritable bowel syndrome, or obesity.  The Veteran additionally underwent VA examinations in February 2009 and October 2004, but the February 2009 examiner found the Veteran does not have night sweats and the October 2004 examiner did not address this condition.

The Veteran's night sweats also meet the 6 month chronicity requirement of the regulation.  For example, in Dr. Glassman's December 2005 report, he indicated that he had been treating the Veteran for several years, and that during this time the Veteran suffered from night sweats in which he woke with the pillow soaking wet approximately 3 to 4 times per week.  Additionally, in the July 2002 written statement of the Veteran's ex-wife, she indicated that his sleep patterns worsened at one point, and specifically stated that he "sweat[ed] profusely" in his sleep for a period of 6 months.    

Finally, the Board acknowledges that the Veteran's service treatment records do not show that the night sweats became manifest during his period of active duty from May 1988 to May 1992.  A February 1997 record from the Veteran's Reserve duty documents night sweats, but it is unknown whether the Veteran was on active duty for training or inactive duty for training in February 1997.  Despite this, the record shows that the Veteran's night sweats are manifest to a degree of 10 percent or more under an analogous diagnostic code.  A November 2002 VA treatment record indicates that the Veteran "falls asleep easily at any time."  The July 2002 statement of the Veteran's ex-wife indicates that the Veteran "is almost always tired and can sleep wherever and whenever."  Diagnostic code 6847 for sleep apnea allows a 30 percent evaluation with evidence of persistent daytime hypersomnolence.  38 C.F.R. § 4.100 (2010).  

There is no evidence in the file that the Veteran's undiagnosed illness was caused by a supervening condition or event or by willful misconduct or the abuse of alcohol or drugs.  Moreover, while the July 2010 VA examination provided a negative nexus opinion, the Gutierrez decision mentioned above holds that a nexus opinion is not required in these cases.  Therefore, based on all of this evidence and resolving any reasonable doubt in the Veteran's favor, the claim for service connection must be granted.


ORDER

Service connection for an undiagnosed illness manifested by night sweats is granted.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary for further development before the Veteran's skin disorder claims can be properly adjudicated.  The development directed by the Board in its last remand with regard to these claims was not accomplished.   Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the last remand it was noted that the Veteran's service treatment records (STRs) reveal that he was assessed with contact dermatitis related to contact with poison ivy in August 1988.  The remaining STRs, to include those dated during his period of service in Southwest Asia, do not contain any reference to complaint of, or treatment for, a condition of the skin.  In addition, the Veteran consistently denied having any skin diseases during in-service examinations.  (See e.g., reports of medical history dated May 1992, March 1993, December 1995 and April 1997.)

Post-service records reveal that the Veteran was seen with skin lesions in June 2003 and that a dermatology consultation was ordered.  Assessments of actinic keratosis (AK) and seborrheic keratosis were made in November 2004.  A December 2005 letter from Dr. Glassman reports that the Veteran has had sporadic skin rashes over the past several years.  In addition, a March 2007 dermatology record reveals that the Veteran complained of a history of about four episodes of flushing in the last 10 years that lasted approximately one hour.  The assessment was seborrheic keratosis and history of non specific flushing.

In February 2009, pursuant to a July 2008 Board Remand, the Veteran was afforded a VA examination of the skin.  Unfortunately, at that time, while the examiner duly documented the Veteran's detailed history and description of his skin condition, the examiner concluded that there was no objective finding of any skin disorder on examination and did not opine as to whether it was at least as likely as not that any currently claimed skin disorder had it onset during service or is related to service.

As such, in October 2009 the Board determined that the evidence on file was still inadequate to render a decision pertaining to the claimed skin conditions.  The Board noted that it has been held that skin disorders may be by their very nature subject to remission and recurrence.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  The Board determined that under the circumstances of this case, the Veteran should be afforded another examination of the skin.  The Board acknowledged the Veteran's report that his recurrent skin symptomatology is not always present, which presents a difficulty in confirming a current diagnosis on any one examination which may occur during an inactive phase.  See generally Ardison v. Brown, 6 Vet. App. 405, 407- 08 (1994).  Nevertheless, based upon the claimed recurrent symptoms since service, the Board found that additional examination was necessary to decide the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

The Board further noted that the Veteran's statements with respect to the identification, onset and continuity of symptomatology of the skin are considered competent evidence which must be considered by the Board in the context of adjudicating the claims and by the VA examiner in conjunction with assessing the disorders upon examination.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), it was held that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In August 2010 a VA skin examination was afforded to the Veteran.  The examiner determined the Veteran does not have a skin disorder and as such, offered no opinion on etiology.  The examiner offered no other findings and concluded the report.  In so doing, however, the examiner failed to address a number of questions posed by the Board in the very event that no indication of a skin disorder was found on examination.  Specifically, in such an event, the Board directed the examiner to (1) opine on whether the Veteran has a chronic/recurrent skin condition (although not apparent on examination); (2) identify that condition by diagnosis; and (3) state whether it is at least as likely as not (50 percent or greater probability) that any current skin disorder(s) had it onset during service or is related to service.  The examiner failed to consider the Veteran's statements with respect to the identification, onset, and continuity of symptomatology of his skin disorder.  As such, a remand is necessary to obtain an opinion addressing these issues.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA skin examination to better assess the Veteran's skin disorders claimed as contact dermatitis, actinic keratoses and seborrheic keratoses.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination report.

All clinical findings relating to skin symptomatology should be reported in detail.  The examiner is specifically requested to identify/diagnose any manifested skin disorder, followed by issuing an opinion addressing whether it is at least as likely as not that any currently manifested skin disorder was incurred during or is etiologically related to the Veteran's active military service.  In offering this assessment, the examiner must acknowledge and discuss the Veteran's report of the onset and continuity of his symptoms/recurrences and refer to the symptoms and diagnoses noted in treatment records.

Should there be no indication of skin disorder on examination, the examiner is requested to indicate, based on the examination findings and review of the evidence on file, whether the Veteran nevertheless: (1) has a chronic/recurrent skin condition (although not apparent on examination); (2) identify that condition by diagnosis; and (3) state whether it is at least as likely as not (50 percent or greater probability) that any current skin disorder(s) had it onset during service or is related to service.

A complete rationale for all opinions proffered must be included in the report provided.

2. Thereafter, readjudicate the claims, with consideration of all evidence obtained since the most recent supplemental statement of the case (SSOC) was issued.  If the benefits sought on appeal are not granted, issue a new SSOC and give the Veteran and his representative an appropriate amount of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


